DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/21/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
Claims 1-5, 7-12, and 14-19 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claims 1, 8, and 15 recite a method/apparatus/computer program product for multilingual simultaneous interpretation using a distributed ledger, the method comprising: determining, by a multilingual interpretation server, that a new word has been added to a first language node, the first language node corresponding to a first language; broadcasting, to a plurality of other language nodes, a request to interpret the new word, each of the plurality of other language nodes corresponding to a different language; interpreting, by each of the plurality of language nodes, the new word into a particular language; and adding the new word and one or more interpretations of the new word to an entry in a dictionary ledger. 

This judicial exception is not integrated into a practical application because for example: in [0064] of the as filed specification, “These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks…” Therefore, a general-purpose computer or computing device is described and mainly used as an application thereof. Accordingly, these additional elements do not integrate the abstract idea into a practical idea because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of 
Claims 2, 9, and 16 recite wherein the first language node and the plurality of other language nodes each include a plurality of words in a distinct language and interpretations of each of the plurality of words in a plurality of other languages.
With respect to claims 2, 9, and 16, the claims relate to an action. This reads on a human categorizing words by language under each language node (i.e. category) and translating each of the words in the plurality of languages (i.e. categories). No additional limitations are present. 	
Claims 3, 10, and 17 recite synchronizing the first language node with the interpretations of the new word in the dictionary ledger.
With respect to claims 3, 10, and 17, the claims relate to an action. This reads on a human managing the first language category and the translations at the same time (e.g., more than one human may perform these tasks). No additional limitations are present. 	
Claims 4, 11, and 18 recite determining whether the new word in the first language exists in the dictionary ledger; and creating a new entry in the dictionary ledger for the new word in the first language.
With respect to claims 4, 11, and 18, the claims relate to an action. This reads on a human determining if the received data (i.e., new words) are present in the dictionary and if not, adding them to it.
This judicial exception is not integrated into a practical application because for example: in [0062] and [0064] of the as filed specification, “The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server.” and “These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks…” Therefore, a general-purpose computer or computing device is described and mainly used as an application thereof. Accordingly, these additional elements do not integrate the abstract idea into a practical idea because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claim is not patent eligible. 
Claims 5, 12, and 19 recite receiving, from a client, a request to interpret a string in a source language to a plurality of target languages; generating a simultaneous multilingual interpretation of the string in the plurality of target languages; and sending, to the client, the multilingual interpretation of the string in the plurality of target languages.
 This reads on a human based on data being received (i.e., string) and translating said received data (i.e., string) into each of the other categories or target languages; and said human sending said translation(s) to another human. 
This judicial exception is not integrated into a practical application because for example: in [0028] and [0064] of the as filed specification, “In the system of Figure 1, for example, all the multilingual interpretation server (101), and the multilingual interpretation client (103) are implemented to some extent at least as computers.” and ““These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks…””
Therefore, a general-purpose computer or computing device is described and mainly used as an application thereof. Accordingly, these additional elements do not integrate the abstract idea into a practical idea because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claim is not patent eligible. 
Claims 7 and 14 recite wherein the dictionary ledger is local instance of a distributed blockchain data structure shared by the first language node and the plurality of other language nodes.
With respect to claims 7 and 14, the claims relate to an action. This reads on a human based on a stored list (i.e., dictionary) that is shared by each of the language nodes (or categories). No additional limitations are present. 	
Claims 15-20 are also rejected under 35 U.S.C. 101 because they are drawn to a “signal” per se as recited in the preamble and as such is non-statutory subject matter. On paragraph [0008] and [0060] of the as filed Specification, the term “computer readable medium” is not defined as to what the scope of the term is meant to encompass, but the term “computer readable storage medium” is defined as “The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk,…”. Hence, one of ordinary skilled in the art can interpret the term of “computer readable medium” to include transitory signals and non-transitory 
The Applicant’s Specification presents a broad definition as to what the “computer readable medium” covers. However, the Applicant’s as filed Specification is silent in the definition of the “computer readable medium”. Hence, it appears that the claims appear to be drawn towards transitory signals, which is not subject matter eligible. In order to overcome the present rejection, the Applicant is advised to amend the claims by using the following terminology: “non-transitory machine readable medium” or “non-transitory computer readable storage medium” if claim language was a misspelling error. Such example terminology has been also found in the Official Gazette 1851 OG 212.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12, and 15-19  are rejected under 35 U.S.C. 103 as being unpatentable over by Kim; Geon-No et al. (KR 20110088776 A; hereinafter referred to as Kim et al.) as applied to claims 1, 8, and 15 above, and further in view of Waibel; Alexander (US 20090281789 A1; hereinafter referred to as Waibel et al.).

As to independent claims 1, 8, and 15, Kim et al. teaches a method of multilingual simultaneous interpretation using a distributed ledger  (see ¶ [0005]: “The object of the invention is to provide the real-time multi-lingual simultaneous interpretation and the same time translation terminal in which to solve the above-described problem, it is created and various nationalities of some users simultaneously smoothly can talk on a real time basis and In addition the manufacturing cost can be remarkably decreased because one substitution library is equipped in the memory unit and the translational processing inside can be moreover improved.”), the method comprising:
determining, by a multilingual interpretation server, that a new word has been added to a first language node, the first language node corresponding to a first language (see ¶ [0006, 0009, and 0010]: “…the input unit (110) in which the
first user language is inputted to the terminal or it converts into wireless transmission-reception data so that it transmit this with the terminal if the translation engine section (140), received through the wireless reception part to voice or the text base and the first user language inputted through the input unit. […] Moreover, the input unit (110) is made with micro and the part of converting text (170) converting the voice information of the first user language inputted through the microphone into the text is equipped. […] Moreover, the input unit (110) comprises the first user language to the keypad enabling to input to the text base.” Here, a new word is interpreted as analogous to the input first user language from Kim et al.);
broadcasting, to a plurality of other language nodes, a request to interpret the new word, each of the plurality of other language nodes corresponding to a different language (see ¶ [0033-0034]: “[…] it translates into the relay the translation engine section (140) of the first terminal (10a) is made of the first user language inputted to the input unit (110) of the first terminal (10a) using the substitution library stored in the memory unit (130) of the first terminal (10a), and in other words, the English, for example, the Korean. And the relay is data converted and the radio frequency (150) of the first terminal (10a) is translated by the translation engine section (140) of the first terminal (10a) it wirelessly transmits. […] In the meantime, the relay wirelessly is received consisting of Chinese, Japanese, and the Korean which the wireless reception part (120) built in the second, 3, 4, 5 terminals (10b, 10c, 10d, 10e). As to the Korean which the wireless reception part (120) built in the second, 3, 4, 5 terminals (10b, 10c, 10d, 10e), the Frenchman and German hold the radio frequency (150) of the first terminal (10a) transmits a message. Then, the relay is translated into the second user language, in other words, Chinese, Japanese, and French and German the wireless reception part (120) of the second, 3, 4, 5 terminals (10b, 10c, 10d, 10e) receives using the substitution library stored in the memory unit (130) in which the translation engine section (140) built in the second, 3, 4, 5 terminals (10b, 10c, 10d, 10e) is built in the second, 3, 4, 5 terminals (10b, 10c, 10d, 10e).”);
interpreting, by each of the plurality of language nodes, the new word into a particular language (see ¶ [0033-0034] citation in previous limitation: “[…] Then, the relay is translated into the second user language, in other words, Chinese, Japanese, and French and German the wireless reception part (120) of the second, 3, 4, 5 terminals (10b, 10c, 10d, 10e)”); 
However, Kim et al. does not explicitly teach:
adding the new word and one or more interpretations of the new word to an entry in a dictionary ledger 
Waibel et al. does teach:
adding the new word and one or more interpretations of the new word to an entry in a dictionary ledger ( see ¶ [0057]: “To add a new word to the active system vocabulary, three steps are required (steps 59, 59a, 59b). First the word and its translation are added to the ASR recognition lexicons of modules 2 and 9 (step 59). The word is added to this recognition lexicon 20 along with the pronunciation(s) given by the dictionary. As the user has just entered this word its probability of occurrence is set to be greater than competing members of the same class within the ASR class-based language model 19. This is to make words that were specifically added by the user more likely. Next, the word and its translation are added to the MT models (FIG. 3, item 21), enabling the system to translate the new-word in both translation directions. Finally, the word is registered with the TTS pronunciation model (FIG. 3, model 33a), which enables the system to pronounce the word correctly in both languages.”).
Kim et al. and Waibel et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in language processing and 

Regarding claims 2, 9, and 16, Kim et al. further teaches wherein the first language node and the plurality of other language nodes each include a plurality of words in a distinct language and interpretations of each of the plurality of words in a plurality of other languages (see ¶ [0033 and 0036]: “… Then, it translates into the relay the translation engine section (140) of the first terminal (10a) is made of the first user language inputted to the input unit (110) of the first terminal (10a) using the substitution library stored in the memory unit (130) of the first terminal (10a), and in other words, the English, for example, the Korean. And […] Then, the second user language, inputted to the input unit (110) of the second, 3, 4, 5 terminals (10b, 10c, 10d, 10e) using the substitution library in which the translation engine section (140) of the second, 3, 4, 5 terminals.”).

Regarding claims 3, 10, and 17, Kim et al. further teaches synchronizing the first language node with the interpretations of the new word in the dictionary ledger (see ¶ [0019]: “As to the input unit (110), as to simultaneous interpretation and same time translation terminal according to the invention, the first user language is inputted… As to the memory unit (130), the substitution library for the reciprocity translation is the first user language and relay stored in the translation engine section.”).

Regarding claims 4, 11, and 18, Kim et al. further teaches all of the limitations as in claims 1, 8, and 15, above.
However, Kim et al. does not explicitly teach:
 wherein the determining, by the multilingual interpretation server, that the new word has been added to the first language node, the first language node corresponding to the first language includes:
determining whether the new word in the first language exists in the dictionary ledger;
and creating a new entry in the dictionary ledger for the new word in the first language.

Waibel et al. does teach:
 wherein determining, by the multilingual interpretation server, that the new word has been added to the first language node, the first language node corresponding to the first language includes (see ¶ [0006, 0009, and 0010] citations as in claims 1, 8, and 15):
determining whether the new word in the first language exists in the dictionary ledger (see ¶ [0012], [0056], and [0057]: “The method includes adding a new word in the first language to a first recognition lexicon of the first language and associating a description with the new word, wherein the description contains pronunciation and word class information. The new word and description are then updated in a first machine translation module associated with the first language. The first machine translation module contains a first tagging module, a first translation model and a first language module, and is configured to translate the new word to a corresponding translated word in the second language. […] [0056] After the user indicates that he/she wishes to add a new word to the system vocabulary (step 50), the system first looks up a large external dictionary, which is either contained locally on the device, or is a dictionary service that can be accessed via the Internet, or is a combination of both. The external dictionary consists of entries of word translation pairs. Each entry contains pronunciation and word-class information which enables the new word to be easily added to the active system vocabulary. Each entry also contains a description of each word-pair in both languages. This will allow the user to select the appropriate translation of the word, even if they have no knowledge of the target language. If the new word is contained within the external dictionary (step 51), the system displays a list of alternative translations of the word with a description of each (step 52). If the user selects one of the predefined translations from the dictionary (step 53), then user can verify the pronunciation and other information provided by the dictionary (step 53a), and the edit it if necessary. The new word is then added to the active system vocabulary. ”);
and creating a new entry in the dictionary ledger for the new word in the first language (see ¶ [0057]: “To add a new word to the active system vocabulary, three steps are required (steps 59, 59a, 59b). First the word and its translation are The word is added to this recognition lexicon 20 along with the pronunciation(s) given by the dictionary. As the user has just entered this word its probability of occurrence is set to be greater than competing members of the same class within the ASR class-based language model 19. This is to make words that were specifically added by the user more likely. Next, the word and its translation are added to the MT models (FIG. 3, item 21), enabling the system to translate the new-word in both translation directions. Finally, the word is registered with the TTS pronunciation model (FIG. 3, model 33a), which enables the system to pronounce the word correctly in both languages.”).
Kim et al. and Waibel et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in language processing and translation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim et al. to incorporate the teachings of Waibel et al. of determining whether the new word in the first language exists in the dictionary ledger and creating a new entry in the dictionary ledger for the new word in the first language which provides the benefit of enabling users to add new vocabulary items and to improve and modify the content and usage of their system in the field, without requiring linguistic or technical knowledge or expertise. ([0003], Waibel et al.).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Kim; Geon-No et al. (KR 20110088776 A; hereinafter referred to as Kim et al.) in combination with Waibel; Alexander (US 20090281789 A1; hereinafter referred to as Waibel et al.) as applied to claims 1, 8, and 15 above, and further in view of Etzioni; Oren (US 20090132233 A1; hereinafter referred to as Etzioni et al.).

Regarding claims 5, 12, and 19, Kim et al. in combination with Waibel et al. teaches all of the limitations as in claims 1, 8, and 15, above.
However, Kim et al. in combination with Waibel et al.  does not explicitly teach wherein the method further comprises:
receiving, from a client, a request to interpret a string in a source language to a plurality of target languages  
generating a simultaneous multilingual interpretation of the string in the plurality of target languages; and  
sending, to the client, the multilingual interpretation of the string in the plurality of target languages.
Etzioni et al. does teach wherein the method further comprises:
receiving, from a client, a request to interpret a string in a source language to a plurality of target languages (see ¶ [0008] and [0034]: “The following discusses a novel approach to lexical translation based on the use of a translation graph, which displays words (or phrases) in a plurality of different languages. […] FIG. 12 is a functional block diagram of an exemplary conventional personal computer (PC) that is usable as any of a client computer for input of a search query word in a language, to initiate traversing the translation graph and searching a collection of data, or a PC (e.g., a server) that creates the translation graph, or a PC (likely another server) that carries out the search of the collection of data on the network--such as the Internet.”);
generating a simultaneous multilingual interpretation of the string in the plurality of target languages see ¶ [0008] and [0034] citations in limitation above: “a translation graph, which displays words (or phrases) in a plurality of different languages. […] a PC (e.g., a server) that creates the translation graph.”).
sending, to the client, the multilingual interpretation of the string in the plurality of target languages (see ¶ [0008] and [0034] citations as in limitations above and [0101]: “FIG. 12 illustrates details of a functional block diagram for an exemplary computing device 200, which can be employed for a user computing device to implement a search on a network, such as the Internet, or can comprise a server that stores (or accesses) data to be searched, or a server that includes the translation graph that is accessed to determine wordnodes having a corresponding wordsense to a word in a language input by a user. The computing device can be a typical personal computer, but can take other forms. For example, user computing devices can be implemented as smart phones, personal data assistants, gaming machines, and many other types of network-connected logical devices that are employed for searching and accessing information on a network or on the Internet.” Here, it is interpreted that the user computing device is the client and the server (that includes the translation graph) is the server that sends back the translation information to the client (i.e., user computer device).).
Kim et al. in combination with Waibel et al.  and Etzioni et al.   are considered to be analogous to the claimed invention because they are in the same field of endeavor in language processing and translation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim et al. in combination with Waibel et al. to incorporate the teachings of Etzioni et al. of receiving, from a client, a request to interpret a string in a source language to a plurality of target languages; generating a simultaneous multilingual interpretation of the string in the plurality of target languages; and sending, to the client, the multilingual interpretation of the string in the plurality of target languages which provides the benefit of improving the precision of translation graph traversal. ([0067], Etzioni et al.).

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Kim; Geon-No et al. (KR 20110088776 A; hereinafter referred to as Kim et al.) in combination with Waibel; Alexander (US 20090281789 A1; hereinafter referred to as Waibel et al.) as applied to claims 1, 8, and 15 above, and further in view of Davis; Joel A. et al. (US 9619466 B2; hereinafter referred to as Davis et al.).

Regarding claims 6, 13, and 20, Kim et al. teaches all of the limitations as in claims 1, 8, and 15, above.
Kim et al. in combination with Waibel et al. do not explicitly teach wherein the method further comprises:
providing a multilingual interpretation client application
wherein the multilingual interpretation client application is configured to:
request a simultaneous multilingual interpretation of a string
receive the simultaneous multilingual interpretation
deliver, to each audience member of a plurality of audience members, an interpretation from the multilingual interpretation that corresponds to a language of the audience member
Davis et al. does teach wherein the method further comprises:
providing a multilingual interpretation client application (see Col. 1, lines 51-61 and Col. 4, lines 45-63: “The processing device is further configured to output the text messages for display in a preferred language selected by recipients of the text messages. A display device is coupled to the processing device and configured to display the text messages in the preferred language of the recipients. […] The clients 102, 104 include programming for displaying a chat window 136, 138 in which a message can be displayed.”), 
wherein the multilingual interpretation client application is configured to:
request a simultaneous multilingual interpretation of a string (see Col. 8, line 66 – Col. 9, line 21: “In the environment of a group chat, one message can be sent and received in a source language yet translated and displayed in the preferred language of each recipient user. The client for each recipient will perform the functions described above such that the message is displayed in the preferred language for each recipient, assuming the recipient user has the translation functionality of the present invention's preferred embodiments. […] In the example shown in FIG. 4, User#1 has selected English as a primary language, User#2 has selected Spanish as a primary language. User #3 has selected French as a primary language, etc.”);
receive the simultaneous multilingual interpretation (see Col. 8, line 66 – Col. 9, line 21 citation as in limitation above: “In the environment of a group chat, one message can be sent and received in a source language yet translated and displayed in the preferred language of each recipient user.”); and
deliver, to each audience member of a plurality of audience members, an interpretation from the multilingual interpretation that corresponds to a language of the audience member (see Col. 8, line 66 – Col. 9, line 21 citation as in limitation above: “The client for each recipient will perform the functions described above such that the message is displayed in the preferred language for each recipient, assuming the recipient user has the translation functionality of the present invention's preferred embodiments.”).
Kim et al. in combination with Waibel et al. and Davis et al.  are both considered to be analogous to the claimed invention because they are in the same field of endeavor in language processing and translation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim et al. in combination with Waibel et al. to incorporate the teachings of Davis et al. of providing a multilingual interpretation client application that request/receive/delivers a simultaneous multilingual interpretation of a string to each audience member of a plurality of audience members, an interpretation from the 

Regarding claims 7 and 14, Kim et al. teaches all of the limitations as in claims 1 and 8, above.
However, Kim et al. in combination with Waibel et al. do not explicitly teach: 
wherein the dictionary ledger is local instance of a distributed blockchain data structure shared by the first language node and the plurality of other language nodes 
Davis et al. does teach: 
wherein the dictionary ledger is local instance of a distributed blockchain data structure shared by the first language node and the plurality of other language nodes (see Fig. 1 and Col. 5, lines 6-16: “In an example, translation logic 110, 112 is preferably configured as a dynamic link library having access to a database that includes a plurality of languages. In a preferred embodiment, one example of an acceptable dynamic link library and database of languages is provided by Babblefish.com a division of IMMS corporation of 10 Kimberly Road, Hampstead, N.H. 03841. Preferably, the dynamic link library is configured to translate received text into a preferred language selected by users when the preferred language is included in the library of languages in the language database.”).
Kim et al. in combination with Waibel et al. and Davis et al.  are both considered to be analogous to the claimed invention because they are in the same field of endeavor in language processing and translation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim et al. in combination with Waibel et al. to incorporate the teachings of Davis et al. of having the dictionary ledger as a local instance of a distributed blockchain data structure shared by the first language node and the plurality of other language nodes which provides the benefit of providing systems and methods for a real-time, in-line, bi-directional translation of both Instant Message and E-mail messages (Col. 12, lines 1-9, Davis et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 8:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659



/Keisha Y Castillo-Torres/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
02/26/2022